Citation Nr: 1311888	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  13-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 6, 2003, for the grant of service connection for ischemic heart disease with myocardial infarction.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1952 to April 1956 and from July 1956 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claim for an effective date prior to August 6, 2003, for the grant of service connection for ischemic heart disease with myocardial infarction.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim for an effective date prior to August 6, 2003, for the grant of service connection for ischemic heart disease with myocardial infarction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 







REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  

Withdrawal may be made by the Veteran.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In January 2013, the Veteran perfected an appeal to the Board on a claim for an effective date prior to August 6, 2003, for the grant of service connection for ischemic heart disease with myocardial infarction.

In a written statement in March 2013 and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal on the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal of the claim for an effective date prior to August 6, 2003, for the grant of service connection for ischemic heart disease with myocardial infarction is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


